     Anna Y. Park, SBN 164242
 1
     Sue Noh, SBN 192134
 2   Andrea E. Ringer, SBN 307315
     U.S. EQUAL EMPLOYMENT
 3   OPPORTUNITY COMMISSION
     255 East Temple Street, Fourth Floor
 4
     Los Angeles, CA 90012
 5   Telephone: (213) 894-1083
     Facsimile: (213) 894-1301
 6   E-Mail: lado.legal@eeoc.gov
 7
     Attorneys for Plaintiff
 8   U.S. EQUAL EMPLOYMENT
     OPPORTUNITY COMMISSION
 9
10   William J. Gorham III, SBN 151773
     Vladimir J. Kozina, SBN 284645
11   Mayall Hurley, P.C.
     2453 Grand Canal Boulevard
12   Stockton, CA 95207-8253
13   Telephone: (209) 477-3833
     Facsimile: (209) 473-4818
14   E-Mail: wgorham@mayallaw.com
15   Attorneys for Defendant PAQ, INC.
16   d/b/a RANCHO SAN MIGUEL MARKETS

17
                                 UNITED STATES DISTRICT COURT
18                              EASTERN DISTRICT OF CALIFORNIA
19
20   U.S. EQUAL EMPLOYMENT                    )   Case No.: 1:18-cv-01335-AWI-EPG
     OPPORTUNITY COMMISSION,                  )
21                                            )
                                              )
22                 Plaintiff,                 )   STIPULATION AND JOINT REQUEST
                                              )   TO CONTINUE STAY UNTIL
23          vs.                               )   DECEMBER 4, 2019 AND [PROPOSED]
                                              )   ORDER
24                                            )
     PAQ, INC. d/b/a RANCHO SAN MIGUEL        )
25   MARKETS, and Does 1-10 Inclusive,        )
                                              )
26                 Defendant.                 )
                                              )
27                                            )
                                              )
28                                            )




                                              -1-
 1            TO THE HONORABLE DISTRICT COURT JUDGE, MAGISTRATE JUDGE,
 2   ALL PARTIES, AND THEIR ATTORNEYS OF RECORD
 3            Plaintiff U.S. Equal Employment Opportunity Commission (“Plaintiff” or “the EEOC”)
 4   and Defendant PAQ, Inc., d/b/a Rancho San Miguel Markets (“Defendant”) (collectively, “the
 5   Parties”), through their respective counsel of record, submit the following Stipulation and Joint
 6   Request to Continue Stay Until December 4, 2019. The Parties are nearly finished negotiating
 7   the terms of the Proposed Consent Decree for this Court’s consideration and approval. The
 8   EEOC shared a final draft of the Proposed Consent Decree for Defendant’s review on Monday,
 9   November 18, 2019. The Parties expect to file a Proposed Consent Decree within the next two
10   weeks.
11            Accordingly, to conserve resources and focus their attention on finalizing the terms of
12   the Proposed Consent Decree, the Parties respectfully request that the Court stay this matter at
13   least until December 4, 2019, to allow the Parties to finalize the Proposed Consent Decree.
14
15            IT IS SO STIPULATED
16                                                          Respectfully submitted,
17
     Dated: November 19, 2019                               _/s/ Andrea E. Ringer
18                                                          Andrea E. Ringer
                                                            Trial Attorney
19                                                          U.S. EQUAL EMPLOYMENT
                                                            OPPORTUNITY COMMISSION
20
     Dated: November 19, 2019                               /s/ Vladimir J. Kozina
21                                                          Vladimir J. Kozina
22                                                          Attorney for Defendant PAQ, INC. d/b/a
                                                            RANCHO SAN MIGUEL MARKETS
23
24
25
26
27
28




                                                      -2-
 1
 2                                        [PROPOSED] ORDER
 3          Upon good cause appearing, IT IS SO ORDERED that due to the settlement agreement
 4   and ongoing settlement negotiations between Plaintiff U.S. Equal Employment Opportunity
 5   Commission and Defendant PAQ, Inc., d/b/a Rancho San Miguel Markets, the Court hereby
 6   continues the stay of this litigation and directs the parties to file a Proposed Consent Decree or a
 7   status update no later than December 4, 2019.
 8
     IT IS SO ORDERED.
 9
10   Dated: November 20, 2019
                                                  SENIOR DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                      -3-
